                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

JEFFNEY PHILISTIN,
Inmate No. L42864,
      Plaintiff,

vs.                                            Case No.: 5:18cv166/MCR/EMT

B. CANTRELL, et al.,
     Defendants.
_________________________________/
                                    ORDER
      This case if before the Court on consideration of the Chief Magistrate Judge’s

Report and Recommendation dated December 10, 2018 (ECF No. 17). Plaintiff has

been furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). There are no timely filed objections.

      Having considered the Report and Recommendation, and the record, the Court

has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     Plaintiff’s “Motion to Request For a Court Order Medical and Mental
                                                                              Page 2 of 2

Health” is DENIED.

       3.     The Clerk is directed to refer the case to the Chief Magistrate Judge for

further proceedings.

       DONE AND ORDERED this 10th day of January 2019.




                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No.: 5:18cv166/MCR/EMT
